
	
		II
		110th CONGRESS
		2d Session
		S. 3634
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Lautenberg (for
			 himself and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reduce gun trafficking by prohibiting
		  bulk purchases of handguns.
	
	
		1.Short titleThis Act may be cited as the
			 End Gun Trafficking Act of
			 2008.
		2.Prohibition against multiple handgun sales
			 or purchases
			(a)ProhibitionSection 922 of title 18, United States
			 Code, is amended by adding at the end the following:
				
					(aa)Prohibition against multiple handgun sales
				or purchases
						(1)SaleIt shall be unlawful to sell or otherwise
				dispose of a handgun that has been shipped or transported in interstate or
				foreign commerce to any person who is not licensed under section 923 knowing or
				having reasonable cause to believe that such person purchased a handgun during
				the 30-day period ending on the date of such sale or disposition.
						(2)PurchaseIt shall be unlawful for any person who is
				not licensed under section 923 to purchase more than 1 handgun that has been
				shipped or transported in interstate or foreign commerce during any 30-day
				period.
						(3)ExceptionsParagraphs (1) and (2) shall not apply
				to—
							(A)exchange of 1 handgun for 1 handgun;
							(B)the transfer to or purchase by the United
				States, a department or agency of the United States, a State, or a department,
				agency, or political subdivision of a State, of a handgun;
							(C)the transfer to or purchase by a law
				enforcement officer employed by an entity referred to in subparagraph (B) of a
				handgun for law enforcement purposes (whether on or off duty);
							(D)the transfer to or purchase by a rail
				police officer employed by a rail carrier and certified or commissioned as a
				police officer under the laws of a State of a handgun for law enforcement
				purposes (whether on or off duty); or
							(E)the transfer or purchase of a handgun
				listed as a curio or relic by the Attorney General pursuant to section
				921(a)(13).
							.
			(b)PenaltiesSection 924(a)(2) of title 18, United
			 States Code, is amended by striking or (o) and inserting
			 (o), or (aa).
			(c)Conforming amendmentsChapter 44 of title 18, United States Code,
			 is amended—
				(1)in section 922(t)—
					(A)in paragraph (1)(B)(ii), by striking
			 (g) or (n) and inserting (g), (n), or
			 (aa)(2);
					(B)in paragraph (2), by striking (g) or
			 (n) and inserting (g), (n), or (aa)(2);
					(C)in paragraph (4), by striking (g) or
			 (n) and inserting (g), (n), or (aa)(2); and
					(D)in paragraph (5), by striking (g) or
			 (n) and inserting (g), (n), or (aa)(2); and
					(2)in section 925A, by striking (g) or
			 (n) and inserting (g), (n), or (aa)(2).
				(d)Eliminate multiple sales reporting
			 requirementSection 923(g) of
			 title 18, United States Code, is amended by striking paragraph (3).
			(e)Authority To issue rules and
			 regulationsThe Attorney
			 General shall prescribe any rules and regulations as are necessary to ensure
			 that the national instant criminal background check system is able to identify
			 whether receipt of a handgun by a prospective transferee would violate section
			 922(aa) of title 18, United States Code.
			3.Increased penalties for making knowingly
			 false statements in connection with firearmsSection 924(a)(3) of title 18, United States
			 Code, is amended in the matter following subparagraph (B) by striking
			 one year and inserting 5 years.
		4.Retention of Records
			(a)Retention of recordsSection 922(t)(2)(C) of title 18, United
			 States Code, is amended by inserting not less than 180 days after the
			 transfer is allowed, before destroy.
			(b)Repeals
				(1)Fiscal year 2004Section 617 of division B of the
			 Consolidated Appropriations Act, 2004 (Public Law 108–199; 118 Stat. 95) is
			 amended—
					(A)by striking (a);
					(B)by striking for— and all
			 that follows through (1) and inserting for;
			 and
					(C)by striking ; and and all
			 that follows and inserting a period.
					(2)Fiscal year 2005Section 615 of division B of the
			 Consolidated Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 2915) is
			 amended—
					(A)by striking for— and all
			 that follows through (1) and inserting for;
			 and
					(B)by striking ; and and all
			 that follows and inserting a period.
					(3)Fiscal year 2006Section 611 of the Science, State, Justice,
			 Commerce, and Related Agencies Appropriations Act, 2006 (Public Law 109–108;
			 119 Stat. 2336) is amended—
					(A)by striking for— and all
			 that follows through (1) and inserting for;
			 and
					(B)by striking ; and and all
			 that follows and inserting a period.
					(4)Fiscal year 2008Section 512 of division B of the
			 Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 1926) is
			 amended—
					(A)by striking for— and all
			 that follows through (1) and inserting for;
			 and
					(B)by striking ; and and all
			 that follows and inserting a period.
					5.Revised definitionSection 921(a)(21)(C) of title 18, United
			 States Code, is amended by inserting , except that such term shall
			 include any person who transfers more than 1 handgun in any 30-day period to a
			 person who is not a licensed dealer before the semicolon.
		
